Per Curiam.
We affirm the appellant's judgment and sentence, but remand for correction of a scrivener's error contained in the written judgment and sentence. See Diaz v. State , 910 So.2d 894 (Fla. 1st DCA 2005) (remanding for correction of scrivener's error in the judgment). The written judgment incorrectly lists the appellant's conviction for aggravated child abuse as a first-degree felony punishable by life, instead of a first-degree felony. See § 827.03(2)(a), Fla. Stat. (2015).
*904AFFIRMED and REMANDED with instructions.
B.L. Thomas, C.J., and Lewis and Makar, JJ., concur.